Title: To Thomas Jefferson from Samuel Smith, 14 November 1801
From: Smith, Samuel
To: Jefferson, Thomas


Sir/
Balto 14 Nov 1801
Since writing my Letter of this Morning, Mr. John Donnell (one of our Republican & most wealthy Merchts.) put into my hand the Inclosed Letter from his Father in Law Mr. Isaac Smith on whose subject I have already written Mr. Gallatin. Mr. Smith was Collector under the King, is a man of Business highly respectable & Invariably a Whig—Mr. Bowdon is also his son in Law—Mr. Savage the New Member of Congress is also Connected with him & I do really believe that his being appointed will have a very excellent effect in the Counties of Northampton & Accomack—the Federalism of those Counties is modest & means right. they only want Information
I had already written to Mr Gallatin on this subject & sincerely wish that the appointment of Mr. Smith, because I am Confident It will have an excellent effect—your friend & servt.
S Smith
